Exhibit 10.22

EMPLOYMENT AGREEMENT

AGREEMENT by and between Federal-Mogul Corporation, a Michigan corporation (the
“Company”), and José Maria Alapont (the “Executive”), dated as of the 2nd day of
February, 2005 (this “Agreement”).

WHEREAS, the Company desires to employ the Executive to serve as President and
Chief Executive Officer of the Company, and the Executive desires to be employed
by the Company, upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and the Executive hereby agrees as follows:

1. Employment Commitment. The Company and the Executive hereby agree to be bound
by the terms of this Agreement commencing on (the “Binding Date”) the later of
(a) the date this Agreement is approved by the bankruptcy court in the
jointly-administered Chapter 11 case currently pending in the District of
Delaware and docketed as Case No. 01-10578 (the “Bankruptcy Case”), and (b) the
date on which any legal restrictions on the Executive’s commencement of
employment hereunder arising from his prior employment have been waived or
satisfied, provided, however, that, within the 60-day period following the date
this Agreement is approved by the bankruptcy court, the Company may terminate
this Agreement without any further obligations to the Executive if the Executive
is not able to commence employment with an Affiliate or the Company within such
60-day period. During the period of time between the Binding Date and the
Effective Date (the “Interim Period”), the Company and the Executive agree to
the following provisions:

(a) The Company and the Executive shall use their reasonable best efforts to
obtain an appropriate work visa from the United States of America, with the
Company paying all the applicable costs and expenses relating thereto;

(b) The Company will make arrangements with one of its non-debtor affiliates
(the “Affiliate”) to employ the Executive and to provide the Executive with all
the compensation and benefits (or their equivalents) that the Executive would
have received from the Company under Section 4 of this Agreement if the
Employment Period commenced on the Binding Date, and to make such additional tax
equalization payments to the Executive as are necessary so that the Executive’s
after tax income during the Interim Period is the same as if the Employment
Period commenced on the Binding Date;

(c) The Executive will perform as many of the duties and responsibilities that
he would perform under this Agreement if the Employment Period commenced on the
Binding Date as he is authorized and directed to perform by either the Board or
the individual acting as the Company’s interim Chief Executive Officer during
the Interim Period; and

(d) The Company and the Executive shall have all the rights and obligations that
they would have had under Sections 5 through 12 of this Agreement if the
Employment Period commenced on the Binding Date



--------------------------------------------------------------------------------

2. Adjustment of Effective Date. Notwithstanding any other provision of this
Agreement, on and after the occurrence of the Effective Date, the Effective Date
shall be deemed to be the same date as the Binding Date for purposes of
interpreting and applying all of the provisions of Sections 3 through 12 of this
Agreement.

3. Employment Period. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to provide his services to the Company, upon the terms
and subject to the conditions set forth in this Agreement. The term of
employment of the Executive by the Company pursuant to this Agreement (the
“Employment Period”) shall commence on (the “Effective Date”) the date the
Executive has obtained an appropriate work visa from the United States of
America making it permissible for the Executive to be employed by the Company
and shall end on the last day of the five year period commencing on the
Effective Date, unless earlier terminated pursuant to Section 5 hereof. The
expiration of the Employment Period at the end of the five-year period, whether
or not renewed, shall not be deemed a termination of employment hereunder;
provided, however, that retirement and other benefits of the Executive that have
become vested shall continue in accordance with their terms.

4. Terms of Employment.

(a) Position and Duties. During the Employment Period, the Company shall employ
Executive as its President and Chief Executive Officer. The Executive shall
report to the Board of Directors of the Company (the “Board”). During the
Employment Period, the Executive agrees to perform faithfully and loyally and to
the best of the Executive’s abilities the duties assigned to the Executive
hereunder and shall devote the Executive’s full business time, attention and
effort to the affairs of the Company and its subsidiaries and shall use the
Executive’s reasonable best efforts to promote the interests of the Company and
its subsidiaries; provided, however, the Executive may, with the prior approval
of the Board, serve on up to two external corporate boards of directors.

(b) Responsibilities. The Executive shall have the responsibility for the
management, operation and overall conduct of the business of the Company,
subject to the supervision and direction of the Board. The Executive shall also
perform such other duties (not inconsistent with the positions described in
Section 4(a) above) on behalf of the Company and its subsidiaries as may from
time to time be authorized or directed by the Board.

(c) Compensation. (i) Base Salary. During the Employment Period, the Company
shall pay to the Executive an annual base salary (“Annual Base Salary”) at the
rate of $1,500,000 per annum, payable in accordance with the Company’s executive
payroll policy, or such higher amount as may be determined appropriate by the
Compensation Committee and the Board.

(ii) Bonus. The Executive’s target bonus (“Target Bonus”) shall be $1,500,000
per annum. The actual bonus shall be determined by comparing the annual budget
determined by the Board of Directors in consultation with the Executive with the
actual results of operations. In the event that the actual results are less than
85% of budget in the following category: [to be determined by the Board of
Directors], then no bonus is payable; in the event

 

-2-



--------------------------------------------------------------------------------

that actual results in such category equal or exceed 85% but are not in excess
of 100%, the bonus shall be equal to the percentage attained multiplied by the
Target Bonus. In the event the results exceed 100%, then an accelerator will be
applied up to a maximum of 150% of the Target Bonus. The formula for determining
the Executive’s bonus may be amended by agreement of the Executive and the
Compensation Committee of the Board. The Executive shall be eligible to
participate in such bonus programs as may be determined by the Board for all
other senior level management but which take into account his position as
President and Chief Executive Officer.

(iii) Stock Options. It is contemplated that the proponents of the Third Amended
Joint Plan of Reorganization (the “Plan”) (collectively, the “Plan Proponents”),
with the consent of High River Limited Partnership (“High River”), shall amend
the Plan to provide that the reorganized Company will grant the Executive
non-qualified stock options to purchase the number of shares of Class A common
stock of the Company which is intended to be equivalent to 4% of the number of
shares of Class A and Class B common stock of the reorganized Company under the
Plan based on the latest valuation of the reorganized Company that has been
filed with the bankruptcy court (as of the date of this Agreement) at an option
price equal to the value per share established by the bankruptcy court in
conjunction with confirmation of the amended Plan and having an option term of
not longer than 7 years (the “Options”). In addition, if there is a material
reduction in the court-determined value of the equity of the reorganized Company
under any amendment to the Plan (or any alternative plan of reorganization) that
is confirmed, then it is contemplated by the Plan Proponents and High River (or
such of the Plan Proponents, if any, as are then proponents of any alternative
plan of reorganization and High River) that the Executive would receive stock
options in an amount that would be the economic equivalent of the Options. Under
the contemplated Plan amendment, Options would be granted to the Executive (such
grants to be effective as soon as practicable after the effective date (the
“Reorganization Date”) of the confirmed amended Plan). The Options would vest
ratably over the life of this Agreement, so that one fifth of the Options would
vest on the first anniversary of the Effective Date and one fifth on each
subsequent anniversary of the Effective Date. In the event that Executive’s
employment is terminated during the five-year period commencing on the Effective
Date for death or disability pursuant to Section 5(a), by the Company without
Cause pursuant to Section 5(c) or by the Executive for Good Reason pursuant to
Section 5(d), all unvested Options would vest on such termination date. In the
event of termination during the five-year period commencing on the Effective
Date for any other reason, including Executive’s determining to leave the
Company without Good Reason, then all unvested Options would expire unvested.
Should Executive leave the employ of the Company for any reason, all vested
Options would thereafter be exercisable no later than 90 days after the
termination of such employment.

It is contemplated that this amendment to the Plan would also provide that,
notwithstanding the foregoing, upon the expiration of this Agreement, or the
earlier termination of Executive’s employment hereunder, other than by the
Company for Cause or by the Executive without Good Reason, Executive may
exchange up to 50% of his then outstanding Options for a number of shares of
Class A common stock equal to (x) one-half of one percent of the aggregate
number of shares of Class A and Class B common stock outstanding at the
Reorganization Date multiplied by (y) the number of full months elapsed from the
Effective Date to the date of such expiration or termination, as the case may
be, divided by sixty. In order to do so, the Executive shall surrender to the
Company four Options for each share of Class A common stock which he wants to so
acquire pursuant to the preceding sentence.

 

-3-



--------------------------------------------------------------------------------

At any time after Executive has become vested in at least two million Options
(or 50% of such other number of Options as determined in accordance with Section
4(c)(iii)), Executive may exchange two million vested Options for a number of
shares of Class A common stock equal to (x) one-half of one percent of the
aggregate number of shares of Class A and Class B common stock outstanding at
the Reorganization Date multiplied by (y) the number of full months elapsed from
the Effective Date to the date of such exchange divided by sixty.

It is understood by the parties to this Agreement that the Executive has no
present rights under this Agreement or otherwise (whether as against the
Company, the reorganized Company, any Plan Proponent or High River) to any form
of options (including but not limited to the Options) and that any entitlement
shall arise solely on the effective date of any confirmed plan of
reorganization. Accordingly, any obligations relating to any form of options
(including but not limited to the Options) shall only be obligations of the
reorganized Company pursuant to a confirmed plan of reorganization, and do not
constitute obligations of the Company under or pursuant to this Agreement.

(iv) Other Benefits. During the Employment Period, the Executive shall be
entitled to all other employment benefits including, but not limited to,
vacations, participation in incentive, savings and retirement plans, welfare
plans, reimbursement of all reasonable expenses incurred by him, office and
support staff, and other fringe benefits, in accordance with the policies,
practices and procedures of the Company in effect for other peer executives of
the Company, in each case, taking into account the fact that Executive is the
President and Chief Executive Officer of the Company; provided, however, that
the Executive’s annual allowance shall be up to 6% of his Annual Base Salary,
net of taxes. Executive shall receive four years of service credit (to a maximum
of 20 years of service credit) toward his retirement benefits under the
Company’s key executive non-qualified defined benefit plan (the “KEY Plan”) for
each year he is employed under this Agreement; provided, however, that in the
event that Executive’s employment is terminated during the five-year period
commencing on the Effective Date by the Company for Cause or if Executive
terminates his employment without Good Reason, then Executive shall receive
service credit under the KEY Plan only for the number of actual years he is
employed by Company and if Executive’s employment is terminated by the Company
without Cause, by the Executive for Good Reason, or by reason of the Executive’s
death or Disability, then he shall be deemed to have earned 20 years of service
credits and to be fully vested under the KEY Plan. The benefit formula of the
KEY Plan is intended to provide the Executive with a total pension benefit
(inclusive of benefits under other Company plans and from predecessor employers)
at age 62, assuming 20 years of credited service, equal to 50% of his average
annual compensation (i.e. base salary and bonus) during the three consecutive
years in which he has earned the highest compensation in his last five years of
service with the Company, or his total period of employment with the Company, if
shorter. The Company is separately delivering to Executive a statement of the
retirement benefits which it is intended that he will receive under the KEY Plan
if he earns 20 years of service credits. In all events, retirement benefits
which he receives from other defined benefit plans will be deducted from the
retirement benefits which he receives under the KEY Plan. As soon as practicable
after

 

-4-



--------------------------------------------------------------------------------

the Effective Date, the Executive shall provide to the Company a schedule of all
retirement benefits Executive is entitled to receive under the qualified and
non-qualified defined benefit pension plans or retirement agreements of
predecessor employers.

(d) Location, Residence and Travel. The Executive shall perform the services
required under this Agreement in the Detroit, Michigan metropolitan area,
subject to travel requirements consistent with his position, unless otherwise
approved by the Board. The Executive agrees to establish his place of residence
within 30 days after obtaining his work visa in the Detroit, Michigan
metropolitan area and shall maintain such residency throughout the Employment
Period. The Company will reimburse the Executive’s relocation costs in
accordance with the Company’s established relocation policy.

(e) Lost Bonus. Executive represents and warrants to Company that he is entitled
to a bonus from his current employer for the year ended December 31, 2004, in
the amount of $1,500,000 and that such bonus would, but for this Agreement, be
paid no later than March 31, 2005. Based upon such representation, Company
agrees to pay to Executive no later than March 31, 2005, the sum of $1,500,000
less any amount Executive receives from his current employer in excess of his
normal salary from and after December 31, 2004 (the “Lost Bonus”); provided,
however, that if Executive terminates his employment hereunder without Good
Reason prior to the first anniversary of the Effective Date, the Executive shall
promptly repay to the Company all of the Lost Bonus received by him from the
Company hereunder.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of termination of the Executive’s employment, in
which event, the Executive’s employment with the Company shall terminate
effective on the 10th day after receipt of such notice by the Executive (the
“Disability Effective Date”). For purposes of this Agreement; “Disability” shall
mean the absence of the Executive from the Executive’s duties with the Company
on a full-time basis for 90 consecutive days as a result of incapacity due to
mental or physical illness, or such longer period of time that is determined to
be permissible by the Board.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) Executive’s conviction of, plea of guilty to, or plea of nolo contendere to
any felony,

 

-5-



--------------------------------------------------------------------------------

(ii) Executive’s conviction of, plea of guilty to, or plea of nolo contendere to
any misdemeanor or other crime involving fraud, dishonesty or moral turpitude,

(iii) Executive’s intentional violation of the Company’s integrity policy,

(iv) Executive’s breach of this Agreement, or (v) Executive’s intentional
neglect of a request by a majority of the Board, which results in material
corporate damage.

If Executive agrees to resign from his employment with the Company in lieu of
being terminated for Cause, he may be deemed to have been terminated for Cause
for purposes of this Agreement.

Prior to any such termination under clauses 4 or 5 above, the Board of Directors
must make a written demand on Executive (“Cause Notice”) stating that the Board
believes that Executive’s performance fails to meet the requirements of this
Agreement and specifics thereof. The Executive shall have 10 days after the
Cause Notice is given to cure such failure. If the Executive so effects a cure,
the Cause Notice shall be deemed rescinded and of no force or effect.

(c) No Cause. Subject to the obligations of the Company set forth in Section
6(a), the Company may in its sole and absolute discretion, at any time, without
Cause, terminate the employment of the Executive by sending notice thereof to
the Executive.

(d) Good Reason. The Executive may terminate his employment for Good Reason if
(1) the Executive has given the Company a Notice of Termination for Good Reason
(as defined below) in accordance with Section 12(b) of this Agreement and (2)
the Company has not cured such failures within 10 days of receipt of the Notice
of Termination for Good Reason. If the Company so effects a cure to the
satisfaction of the Executive, who shall make such determination on a reasonable
basis, the Notice of Termination for Good Reason shall be deemed rescinded and
of no force or effect. For purposes of this Agreement, a “Notice of Termination
for Good Reason” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, and (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated. The failure by the Executive to set forth in the Notice
of Termination for Good Reason any fact or circumstance which contributes to a
showing of Good Reason or any other fact or circumstance shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing the Executive’s rights hereunder. For purposes
of this Agreement, “Good Reason” shall mean:

(i) any failure by the Company (x) to comply with any of the provisions of
Section 4(c) of this Agreement or (y) the failure of the reorganized Company to
grant the Options described in Section 4(c)(iii) of this Agreement, unless the
Company provides the Executive with equivalent benefits; or,

 

-6-



--------------------------------------------------------------------------------

(ii) a material alteration or change to Executive’s duties that results in a
diminution of the Executive’s position as President and Chief Executive Officer.

Notwithstanding the foregoing, an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company within
10 days after receipt of notice thereof given by the Executive shall not
constitute Good Reason.

(e) Notice of Termination. Any termination by the Company with or without Cause
shall be communicated by Notice of Termination to the Executive given in
accordance with Section 12(b) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause or any other fact
or circumstance shall not waive any right of the Company hereunder or preclude
the Company from asserting such fact or circumstance in enforcing the Company’s
rights hereunder or in defending any claim by any person.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company with or without Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, and (ii) if the
Executive’s employment is terminated by reason of death or Disability, or if the
Executive leaves the employ of the Company without Good Reason, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, or the date on which Executive leaves the employ of the Company,
as the case may be.

(g) The cessation of employment of the Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board (excluding the Executive if the Executive
is a member of the Board) at a meeting of the Board called and held for such
purpose, finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in Section 5(b) above.

6. Obligations of the Company on Termination.

(a) Termination by Executive for Good Reason or by the Company Without Cause.
If, during the Employment Period, the Company terminates the Executive’s
employment

 

-7-



--------------------------------------------------------------------------------

without Cause, or if the Executive terminates his employment for Good Reason, as
compensation for services rendered to the Company and in consideration of the
covenants set forth in Sections 7 and 9 hereof, the Company shall pay to the
Executive the aggregate of the following amounts:

(i) in a lump sum in cash (1) within 30 days after the Date of Termination, the
sum of the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, and any accrued and banked vacation pay, and (2)
six months after the Date of Termination, any compensation previously deferred
by the Executive (together with any accrued interest or earnings thereon) (the
sum of the amounts described in clauses (1), and (2) shall be hereinafter
referred to as the “Accrued Obligations”);

(ii) in a lump sum in cash within 30 days after the Date of Termination, an
amount equal to twice the sum of the Annual Base Salary and the Target Bonus;
and

(iii) in a lump sum in cash within 30 days after the Date of Termination, or as
otherwise provided under the applicable plan, program, policy or practice or
contract or agreement, the Company shall timely pay or provide to the Executive
any other amounts or benefits, including retirement benefits, required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, the
Executive, Executive’s estate and/or beneficiaries, whichever is applicable,
shall be entitled to receive, (x) all the benefits due under the KEY Plan set
forth in Section 4(c)(iv) above, and (y) all other benefits at least equal to
the most favorable benefits provided by the Company and affiliated companies to
the estates and beneficiaries of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to death or disability (whichever is applicable) benefits, if any, as in effect
with respect to other peer executives and their beneficiaries at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, Executive’s estate and/or the Executive’s
beneficiaries, as in effect on the date of the Executive’s death or Disability
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.

(c) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause during the Employment Period or if the
Executive voluntarily terminates his employment during the Employment Period
other than for Good Reason, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
(i) the Accrued Obligations and (ii) the Other Benefits.

(d) Exclusivity. Payments made and benefits provided to the Executive pursuant
to this Section 6 shall be in lieu of any amount of severance payment or any
other payment or obligation that would otherwise be paid and any severance
benefits or other benefits or amounts that would otherwise be provided to the
Executive upon termination of employment

 

-8-



--------------------------------------------------------------------------------

under any other employment or severance agreement, plan, policy or arrangement
of the Company or its affiliates or otherwise. The Company’s obligations of
payment pursuant to Section 6(a) through 6(c) above are conditioned upon the
receipt by the Company of, and the Company shall have no obligation to make such
payments until it has received, a full and complete release of the Company, its
affiliates and their respective members, officers, directors, managers and
equity holders from all matters, facts and things from the beginning of time
until the date of such release, all in a form satisfactory to the Company, other
than those rights of the Executive expressly set forth to survive such
termination or set forth in Section 6 and his rights in respect of the Options
as expressly set forth herein.

(e) Notwithstanding Section 6(d) above, the Executive shall be entitled to
receive any amounts due, if applicable, under the Change in Control Employment
Agreement being executed simultaneously herewith by the Executive and the
Company; provided, however, any payments and benefits provided to the Executive
under this Agreement shall be offset, applied to and credited against any
payments and benefits due under such Change in Control Employment Agreement.

(f) In the event that the Employment Period shall expire in accordance with the
terms hereof, Executive shall be entitled to payment of Accrued Obligations and
any applicable Other Benefits

7. Non-Competition; Non-Solicitation.

(a) The Executive acknowledges that in the course of his employment with the
Company he will become familiar with trade secrets and customer lists of, and
other confidential information concerning, the Company and its subsidiaries,
affiliates and clients and that his services have been and will be of special,
unique and extraordinary value to the Company.

(b) The Executive agrees that, for so long as he is employed by the Company and
for a period of two years after the Date of Termination of his employment with
the Company (the “Noncompetition Period”) he shall not, without the express
consent of the Board, in any manner, directly or indirectly, through any person,
firm, corporation or enterprise, alone or as a member of a partnership or as an
officer, director, stockholder, investor or the employee of or advisor or
consultant to any person, firm, corporation or enterprise or otherwise, engage
or be engaged, or assist any other person, firm, corporation or enterprise in
engaging or being engaged, in any business in direct competition with the
Company or any of its subsidiaries or affiliates as of the Date of Termination
in any geographic area in which the Company or any of its subsidiaries or
affiliates is then conducting such business.

(c) Nothing in this Section 7 shall prohibit the Executive from being (i) a
stockholder in a mutual fund or a diversified investment company, or (ii) a
passive owner of not more than two percent of the outstanding publicly-traded
common stock of any corporation so long as the Executive has no active
participation in the business of such corporation.

(d) If, at any time of enforcement of this Section 7, a court or an arbitrator
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the

 

-9-



--------------------------------------------------------------------------------

parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

(e) The Executive acknowledges that the Company would be damaged irreparably in
the event that any provision of this Section 7 or Section 9 hereof were not
performed in accordance with its terms or were otherwise breached and that money
damages would be an inadequate remedy for any such nonperformance or breach.
Accordingly, the Executive agrees that the Company and its successors and
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to an injunction or injunctions to prevent any breach
or threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security). The Executive agrees
that the Executive will submit to the personal jurisdiction of the courts of the
State of Michigan in any action by the Company to obtain injunctive or other
relief contemplated by this Section 7.

8. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.

9. Confidential Information.

(a) The Executive shall hold in confidence, for use only for the benefit of the
Company, all secret or confidential information, knowledge or data relating to
the Company or any of its subsidiaries, its officers, directors, agents and
stockholders, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
subsidiaries and which shall not be or become public knowledge (other than by
acts by the Executive or representatives of the Executive in violation of this
Agreement). During the Employment Period and after termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

(b) All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Executive, alone or with others, during
the Employment Period, whether or not patentable and whether or not on the
Company’s time or with the use of the Company’s facilities or materials, shall
be the property of the Company and shall be promptly and fully disclosed by
Executive to the Company. Executive shall perform all necessary acts (including,
without limitation, executing and delivering any confirmatory assignments,
documents, or instruments requested by the Company) to vest title to any such
Invention in the Company and to enable the Company, at its expense, to secure
and maintain domestic and/or foreign patents or any other rights for such
Inventions.

 

-10-



--------------------------------------------------------------------------------

10. Representations and Warranties.

(a) The Executive represents and warrants to the Company that: (x) the
execution, delivery and performance of this Agreement by the Executive, (y) the
activities and duties conducted by the Executive in connection with his
employment hereunder, and (z) any other action or activity of the Executive
whether hereunder, on behalf of Employer or its affiliates or otherwise, in the
case of (x), (y) and (z), whether occurring prior to, on or after the date of
this Agreement, have not and will not result in or constitute a breach of or
conflict with, any term, covenant or provision of any commitment, contract or
other agreement or instrument, including, without limitation, any other
employment agreement, to which the Executive is or has been a party, or result
in or constitute a breach or violation of any fiduciary or other duty or
obligation applicable to the Executive including, without limitation any duties
owed by the Executive to the his present or former employers and/or its
stockholders or affiliated entities, or result in any liability, duty or
obligation of the Company or its affiliates with respect to, arising out of,
relating to or based on any of the matters referred to above.

(b) The Company represents and warrants to the Executive that: (x) the
execution, delivery and performance of this Agreement by the Company, (y) the
activities and duties conducted by the Company in connection with this
Agreement, and (z) any other action or activity of the Company whether
hereunder, on behalf of Executive or otherwise, in the case of (x), (y) and (z),
whether occurring prior to, on or after the date of this Agreement, have not and
will not result in or constitute a breach of or conflict with, any term,
covenant or provision of any commitment, contract or other agreement or
instrument, including, without limitation, any other employment agreement, to
which the Company is or has been a party, or result in or constitute a breach or
violation of any fiduciary or other duty or obligation applicable to the Company
including, without limitation, any duties owed by the Company to its
stockholders or affiliated entities, or result in any liability, duty or
obligation of the Executive with respect to, arising out of, relating to or
based on any of the matters referred to above.

11. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

-11-



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) This Agreement constitutes the whole agreement between the parties and any
oral or other agreement not incorporated herein is void and of no force and
effect. The Executive has had an opportunity to have counsel of his choice
review this Agreement and has read this Agreement and understands its terms. The
Executive has not relied upon the advice of the Company or counsel to the
Company as to laws that may apply to this Agreement or the financial
implications to the Executive. This Agreement shall be governed by and construed
in accordance with the laws of the State of Michigan, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by nationally recognized
overnight courier, addressed as follows:

 

If to the Executive:

 

   ____________________     

____________________

If to the Company:    Attention: General Counsel    Federal-Mogul Corporation   
26555 Northwestern Highway    Southfield, MI 48034

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
Any such waiver shall be effective only in writing signed by the party to be
bound.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

FEDERAL-MOGUL CORPORATION By:  

/s/ Robert S. Miller

Name:   Robert S. Miller Title:   CEO EXECUTIVE  

/s/ José Maria Alapont

 

-13-



--------------------------------------------------------------------------------

High River (and affiliates) and each of the following non-debtor Plan Proponents
acknowledge and agree to the provisions of this Agreement.

 

OFFICIAL COMMITTEE OF UNSECURED

CREDITORS

By:

 

 

/S/    NEIL SUBIN

OFFICIAL COMMITTEE OF ASBESTOS

CLAIMANTS

By:

 

 

/S/    JOSEPH F. RICE

ERIC D. GREEN, AS THE FUTURE

CLAIMANTS REPRESENTATIVE

By:

 

 

/S/    ERIC D. GREEN

OFFICIAL COMMITTEE OF EQUITY

SECURITY HOLDERS

By:

 

 

/S/    ROBERT V. SHANNON

HIGH RIVER LIMITED PARTNERSHIP

By:

 

 

/S/    EDWARD E. MATTNER

JPMorgan Chase Bank, N.A., in its capacity as a Plan Proponent, hereby consents
to the amendment of the Plan to incorporate Section 4(c)(iii) of this Agreement

 

JPMORGAN CHASE BANK, N.A., AS

ADMINISTRATIVE AGENT

By:

 

 

/S/    ANN KURINSKAS

 

-14-